871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gregory K. WOLLER, Plaintiff-Appellant,v.Robert BROWN, Jr., Defendant,John Prelesnik, Defendant-Appellee.
No. 88-1889.
United States Court of Appeals, Sixth Circuit.
March 28, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Gregory K. Woller, a Michigan prisoner proceeding pro se, seeks the appointment of counsel in his appeal from the judgment of the district court dismissing his suit filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Woller claimed that conditions of his confinement in the Reception and Guidance Center at the State Prison of Southern Michigan constituted cruel and unusual punishment within the meaning of the eighth amendment to the United States Constitution.


3
Woller's complaint alleged that the Reception Center was unconstitutionally overcrowded and unsanitary.  The case was referred to a magistrate who recommended granting summary judgment in favor of the defendants.  Woller did not file objections to the magistrate's report and recommendation.  Upon review, the district court adopted the magistrate's report and recommendation and dismissed the suit.


4
We find no error.  Woller failed to file objections to the magistrate's report and recommendation after being informed that he must do so.  A party who does not file timely objections to a magistrate's report and recommendation after being advised to do so waives his right to appeal pursuant to United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).


5
Accordingly, the motion for appointment of counsel is hereby denied and the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.